FILED
                                                                                 November 19, 2020
                                                                                       released at 3:00 p.m.
                                                                                   EDYTHE NASH GAISER, CLERK
No. 18-1124 – Southern Environmental, Inc. v. Tucker-Stephen G. Bell, et al.       SUPREME COURT OF APPEALS

No. 18-1139 – Tucker-Stephen G. Bell, et al. v. Nicholson Construction Co.              OF WEST VIRGINIA

No. 19-1140 – Nicholson Construction Co. v. Best Flow Line Equipment, L.P.

Hutchison, J., concurring, in part, and dissenting, in part:

              I concur with the majority opinion insofar as it concludes that the circuit court

orders entered in Case No. 18-1140 and Case No. 18-1124, and the order entered in Case

No. 18-1139 with respect to the cross appeal filed by Respondent Nicholson Construction

Company (“Nicholson”), are interlocutory and not presently reviewable by this Court.

However, in Case No. 18-1139, the majority’s decision to affirm the circuit court’s ruling

that the plaintiffs’ deliberate intent claims against Nicholson do not relate back to the filing

of the original complaint is a stunning and hostile departure from our rules of civil

procedure, their recognized purpose, and our longstanding case law. To this unfortunate

holding, I vigorously dissent.


              The question of whether the plaintiffs’ deliberate intent claims relate back to

the filing of the original complaint calls for a simple and straightforward application of

Rule 15 of the West Virginia Rules of Civil Procedure. Rule 15 governs amended and

supplemental pleadings and provides:


          (a) Amendments. A party may amend the party’s pleading once
              as a matter of course at any time before a responsive pleading
              is served or, if the pleading is one to which no responsive
              pleading is permitted and the action has not been placed upon
              the trial calendar, the party may so amend it at any time within
              20 days after it is served. Otherwise a party may amend the
              party’s pleading only by leave of court or by written consent of
              the adverse party; and leave shall be freely given when justice
              so requires. A party shall plead in response to an amended

                                               1
              pleading within the time remaining for response to the original
              pleading or within 10 days after service of the amended
              pleading, whichever period may be the longer, unless the court
              otherwise orders.
                     ....

          (c) Relation Back of Amendments. An amendment of a pleading
              relates back to the date of the original pleading when:
                      ...
              (2) the claim or defense asserted in the amended pleading
              arose out of the conduct, transaction, or occurrence set forth
              or attempted to be set forth in the original pleading[.]

Id. in relevant part (emphasis added).


              Rule 15’s “words ‘and leave (to amend) shall be freely given when justice so

requires’ . . . [are] to secure such an adjudication on the merits of the controversy as would

be secured under factual situations in the absence of procedural impediments[]” such as

statutes of limitations. Roberts v. Wagner Chevrolet-Olds, Inc., 163 W. Va. 559, 562, 258

S.E.2d 901, 903 (1979). Indeed, “[t]his Court is pledged to the principle that Rule 15

should be liberally construed” in order “to allow the liberal use of amendments to

implement the policy of encouraging litigation on the merits.” Peneschi v. Nat’l Steel

Corp., 170 W. Va. 511, 523, 295 S.E.2d 1, 13 (1982) (internal citation omitted). In the

syllabus of Bennett v. Owens, 180 W. Va. 641, 378 S.E.2d 850 (1989), this Court held:


                      “The purpose of the words ‘and leave [to amend] shall
              be freely given when justice so requires’ in Rule 15(a)
              W.Va.R.Civ.P., is to secure an adjudication on the merits of the
              controversy as would be secured under identical factual
              situations in the absence of procedural impediments; therefore,
              motions to amend should always be granted under Rule 15
              when: (1) the amendment permits the presentation of the merits
              of the action; (2) the adverse party is not prejudiced by the

                                              2
              sudden assertion of the subject of the amendment; and (3) the
              adverse party can be given ample opportunity to meet the
              issue.” Syllabus point 3, Rosier v. Garron, Inc., 156 W.Va.
              861, 199 S.E.2d 50 (1973).


Similarly, in Roberts, the Court instructed that

              [a]n amendment to a complaint which changes only the legal
              theory of the action, or adds another claim arising out of the
              same conduct, transaction or occurrence, will relate back to the
              filing of the original complaint, provided (1) injustice to the
              adverse party will not result from allowance of relation back,
              and (2) the adverse party has received adequate notice of the
              claim against him and has an adequate opportunity to prepare
              a defense to it.

163 W. Va. at 559, 258 S.E.2d at 901, syl. See also Brooks v. Isinghood, 213 W. Va. 675,

684, 584 S.E.2d 531, 540 (2003) (“‘Rule 15 allows a party to amend despite the running

of an applicable state statute of limitations when parties are sufficiently on notice of the

facts and claims that gave rise to the proposed amendment.’” (quoting James Wm. Moore,

3 Moore’s Federal Practice 3d, § 15.19[1] at 15–78 (Matthew Bender, 1997))).


              Critically, “[t]he fact that an amendment changes the legal theory on which

the action initially was brought is of no consequence if the factual situation upon which the

action depends remains the same and has been brought to defendant’s attention by the

original pleading.” 6A Charles Alan Wright, Arthur R. Miller & Mary Kay Kane, Federal

Practice and Procedure § 1497 (3rd ed. 2010). (Footnote omitted). In case after case, this

Court has held steadfast to these guiding principles. See Bennett, 180 W. Va. at 842-43,

378 S.E.2d at 351-52 (holding that change in legal theory alleging that defendant

committed battery to allegations that he was negligent in conducting party where plaintiff

                                             3
was injured by failing to monitor consumption of alcohol by attendees, by allowing guests

to become intoxicated, by failing to neutralize argument between plaintiff and other guests,

and by encouraging other guests to engage in aggressive conduct “arose out of the same

factual context” and put defendant on adequate notice such that amendment related back

to filing of original complaint); Adkins v. Slater, 171 W. Va. 203, 298 W. Va. 236 (1982)

(liberally applying Rule 15 to permit amendment to pleadings to conform to evidence

where plaintiffs, who originally alleged negligence theory, amended pleading one month

before trial to allege common carrier claim which, if proven, would have made defendants

strictly liable for plaintiffs’ damages, and finding that defendants were neither surprised

nor prejudiced by allowing amendment); Roberts, 163 W. Va. at 565, 258 S.E.2d at 904

(holding that amended complaint alleging violation of Truth in Lending Act related back

to allegations of original complaint that agreement for car repairs was unconscionable

contract of adhesion and that defendants conspired to convert plaintiffs’ property; Court

reasoned that amendments stated cause of action growing out of specified conduct of

defendant that gave rise to original cause of action and did not unfairly prejudice

defendant); and State ex rel. Bd. of Educ. v. Spillers, 164 W. Va. 453, 259 S.E.2d 417

(1979) (finding that plaintiffs had clear right to amend ad damnum clause where opposing

party would not be prejudiced by it and there was ample time and opportunity to meet issue

raised by amendment – i.e., fourteen months before trial, no pretrial conference had been

held, and additional discovery could occur).




                                               4
              In Tucker v. Momentive Performance Materials USA, Incorporated, 2013

WL 6073463 (S.D. W. Va. Nov. 18, 2013), the plaintiff alleged claims in the original

complaint against his prior employer and ninety-nine other “John Doe” defendants,

including product liability, failure to warn, negligence, fraudulent and negligent

misrepresentation, and fraudulent concealment, related to his exposure to toxic chemicals

during his employment. See Id. at *1. Subsequently, the plaintiff sought to amend the

complaint to include additional counts for deliberate intent. See Id. The plaintiff’s

employer filed a motion to dismiss on the ground that the new claims did not relate back

to the filing of the original complaint and were thus untimely and barred by the applicable

statute of limitations. See Id. The United States District Court for the Southern District of

West Virginia disagreed with the employer and, applying the federal counterpart to our

Rule 15, concluded that the


              amended complaint relates back to the[] original pleading. The
              theories of liability differ between the two pleadings, but they
              share an identical nucleus of facts. The amended complaint,
              like the original, arises out of Mr. Tucker’s exposure to
              hazardous chemicals at Momentive's worksite between the
              years of 1977 and 2011. The additional factual allegations
              contained in the amended complaint are obviously designed to
              track the West Virginia statute setting forth the elements of a
              deliberate intent cause of action. They do not, as Momentive
              claims, invoke reference to any conduct, transaction, or
              occurrence other than that already set forth by the original
              complaint. Particularly given the liberal amendment standard
              established by Federal Rule of Civil Procedure 15, any
              variances between the factual allegations in these pleadings do
              not suffice to prevent relation back.

Id. at *2 (footnote omitted and emphasis added).


                                             5
                It is clear that the amended complaint relates back to the filing of the original

pleading. The deliberate intent claims set forth in the amended complaint and all of the

claims set forth in the original complaint arose from the same conduct, transaction or

occurrence – that is, the accident and injuries Mr. Bell suffered while working in the course

of his employment with Nicholson in West Virginia. The majority’s conclusion to the

contrary is simply not supported in either law or fact. Furthermore, the majority’s feigned

concern that Nicholson would suffer injustice, received inadequate notice, and has not had

an adequate opportunity to prepare a defense to the deliberate intent claims 1 is likewise

wholly unsupportable and, indeed, belied by the reality that this case is in the very earliest

procedural stages


                Notably, the factual allegations in the amended complaint that the majority

finds to be unfairly prejudicial to Nicholson because they were alleged a mere three months

after the statute of limitations had expired are not those setting forth the elements of the

deliberate intent claims. See W. Va. Code § 23-4-2(d)(2)(i) and (ii). Rather, they are

simply facts expounding upon Mr. Bell’s employment with Nicholson in West Virginia

leading up to the accident (i.e., that Mr. Bell worked for Nicholson on a non-temporary

basis, for more than thirty days in the preceding 365-day period, and that he was covered

by and entitled to the benefits and privileges of West Virginia’s workers’ compensation

laws). To the extent the majority suggests that, without these “new” factual allegations, the

plaintiffs’ deliberate intent claims would not have survived a motion to dismiss under West


       1
           See Roberts, 163 W. Va. at 559, 258 S.E.2d at 901, syl.
                                                6
Virginia Rule of Civil Procedure 12(b)(6), I could not disagree more. It is beyond cavil

that our rules of civil procedure clearly establish the principle that a plaintiff pleading a

claim for relief need only give general notice as to the nature of their claims. This Court

has instructed that


              [t]he purpose of a motion under Rule 12(b)(6) of the West
              Virginia Rules of Civil Procedure is to test the sufficiency of
              the       complaint.      A      trial      court       considering
              a motion to dismiss under Rule 12(b)(6)          must      liberally
              construe the complaint so as to do substantial justice. West
              Virginia Rules of Civil Procedure, Rule 8(f). The trial court’s
              consideration begins, therefore, with the proposition that “[f]or
              purposes of the motion to dismiss, the complaint is construed
              in the light most favorable to plaintiff, and its allegations are to
              be taken as true.” John W. Lodge Distributing Co., Inc. v.
              Texaco, Inc., 161 W.Va. 603, 605, 245 S.E.2d 157, 158 (1978).
              The policy of Rule 8(f) is to decide cases upon their merits, and
              if the complaint states a claim upon which relief can
              be granted under      any      legal      theory,      a     motion
              under Rule 12(b)(6) must be denied. John W. Lodge
              Distributing Co., 161 W.Va. at 605, 245 S.E.2d at 158–159.

Cantley v. Lincoln Cty. Comm’n, 221 W. Va. 468, 470, 655 S.E.2d 490, 492 (2007). Hence,

“[t]he trial court, in appraising the sufficiency of a complaint on a Rule 12(b)(6) motion,

should not dismiss the complaint unless it appears beyond doubt that the plaintiff can prove

no set of facts in support of his claim which would entitle him to relief.” Syl. pt. 3,

Chapman v. Kane Transfer Co., 160 W. Va. 530, 236 S.E.2d 207 (1977). See also State

ex rel. McGraw v. Scott Runyan Pontiac–Buick, Inc., 194 W.Va. 770, 776, 461 S.E.2d 516,

522 (1995) (“Complaints are to be read liberally as required by the notice pleading theory

underlying the West Virginia Rules of Civil Procedure.”). Had our rules been fairly applied

in this case, Nicholson’s Rule 12(b)(6) motion to dismiss the plaintiffs’ deliberate intent

                                               7
claims would have categorically been denied. Thus, to the extent the circuit court granted

Nicholson’s motion to dismiss the plaintiffs’ deliberate intent claims, and the derivative

spousal and parental loss of consortium claims, I respectfully dissent.


              Based upon the foregoing, I concur, in part, and dissent, in part, to the

majority opinion in this case.




                                             8